CLIFFE, District Judge.
This is a petition to review the order and findings of the referee, entered on April 26,1926. The claim sought to bo sold by tbe trustee consisted of $2,000 due June 13, 1926, $2,000 due June 13, 1927, and $2,000 due June 13, 1928 — in all $6,000; sums being ordered by tbe superior court of Cook county, Ill., in a proceeding in said court entitled Marguerite T. Willett *150v. Walter D. Willett, being tbe alimony decreed by the court to the complainant in said proceedings and bankrupt here, and being recited in the decree of the state court of Illinois in said cause.
In his findings, the referee recites that $6,000 total of said payments enumerated were assigned to the trustee herein in writing. Referee further reports that on April 26, 1926, he entered an order that this claim be sold to Ed. H. Enright for the sum of $3,-000. Objections were filed by the bankrupt to the sale. Referee further states: “The claim was sold subject to an assignment made by bankrupt to Mrs. R. J. Hargreaves in the sum of $2,700, leaving the equity $3,300, due partly in one year and partly in two years.
The findings of the referee are before this court for review, I have examined carefully the briefs submitted, and the law applicable to this case. I find that the proceedings of the trustee in and about the sale of this alimony claim are clearly without warrant of law, and the order of the referee is hereby reversed and remanded, with instructions to the referee to dismiss the petition of Erank M. McKey, trustee herein, filed on March 25, 1926.